UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 Or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-13368 FIRST MID-ILLINOIS BANCSHARES, INC. (Exact name of Registrant as specified in its charter) Delaware 37-1103704 (State or other jurisdiction of (I.R.S. employer identification no.) incorporation or organization) 1515 Charleston Avenue, Mattoon, Illinois 61938 (Address of principal executive offices) (Zip code) (217) 234-7454 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes []No [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [] Accelerated filer [X] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act).[] Yes[X] No As of November 5, 2009, 6,134,982 common shares, $4.00 par value, were outstanding. PART I ITEM 1.FINANCIAL STATEMENTS Condensed Consolidated Balance Sheets (Unaudited) (In thousands, except share data) September 30 December 31, 2009 2008 Assets Cash and due from banks: Non-interest bearing $ 30,753 $ 17,756 Interest bearing 15,429 30,587 Federal funds sold 60,000 38,300 Cash and cash equivalents 106,182 86,643 Investment securities: Available-for-sale, at fair value 250,925 169,476 Held-to-maturity, at amortized cost (estimated fair value of $469 and $610 at September 30, 2009 and December 31, 2008, respectively) 459 599 Loans held for sale 135 537 Loans 692,489 741,401 Less allowance for loan losses (9,000 ) (7,587 ) Net loans 683,489 733,814 Interest receivable 6,589 7,161 Other real estate owned 1,880 2,388 Premises and equipment, net 15,437 14,985 Goodwill, net 17,363 17,363 Intangible assets, net 3,008 3,562 Other assets 14,214 13,172 Total assets $ 1,099,681 $ 1,049,700 Liabilities and Stockholders’ Equity Deposits: Non-interest bearing $ 117,797 $ 119,986 Interest bearing 730,064 686,368 Total deposits 847,861 806,354 Securities sold under agreements to repurchase 79,718 80,708 Interest payable 1,118 1,616 FHLB borrowings 32,750 37,750 Other borrowings - 13,000 Junior subordinated debentures 20,620 20,620 Other liabilities 6,686 6,874 Total liabilities 988,753 966,922 Stockholders’ Equity Convertible preferred stock, no par value; authorized 1,000,000; issued 4,527 shares in 2009 22,635 - Common stock, $4 par value; authorized 18,000,000 shares; issued 7,343,040 shares in 2009 and 7,254,117 shares in 2008 29,372 29,017 Additional paid-in capital 26,556 25,289 Retained earnings 61,946 58,059 Deferred compensation 2,865 2,787 Accumulated other comprehensive income (loss) 1,268 (416 ) Less treasury stock at cost, 1,205,105 shares in 2009 and 1,121,273 shares in 2008 (33,714 ) (31,958 ) Total stockholders’ equity 110,928 82,778 Total liabilities and stockholders’ equity $ 1,099,681 $ 1,049,700 See accompanying notes to unaudited condensed consolidated financial statements. Condensed Consolidated Statements of Income (unaudited) (In thousands, except per share data) Three months ended September 30, Nine months ended September 30, 2009 2008 2009 2008 Interest income: Interest and fees on loans $ 10,425 $ 11,813 $ 31,831 $ 36,111 Interest on investment securities 2,443 2,148 6,812 6,391 Interest on federal funds sold 17 73 52 324 Interest on deposits with other financial institutions 53 104 113 383 Total interest income 12,938 14,138 38,808 43,209 Interest expense: Interest on deposits 3,325 3,753 10,601 12,929 Interest on securities sold under agreements to repurchase 32 202 89 766 Interest on FHLB borrowings 407 498 1,255 1,539 Interest on other borrowings - 133 22 427 Interest on subordinated debentures 270 328 842 1,020 Total interest expense 4,034 4,914 12,809 16,681 Net interest income 8,904 9,224 25,999 26,528 Provision for loan losses 928 677 2,170 1,736 Net interest income after provision for loan losses 7,976 8,547 23,829 24,792 Other income: Trust revenues 498 608 1,622 2,013 Brokerage commissions 89 99 301 419 Insurance commissions 393 475 1,560 1,604 Service charges 1,318 1,484 3,672 4,201 Securities gains, net 240 10 447 231 Total other-than-temporary impairment losses (634 ) - (757 ) - Portion of loss recognized in other comprehensive loss 266 - (480 ) - Other-than-temporary impairment losses recognized in earnings (368 ) - (1,237 ) - Gain on sale of merchant banking portfolio - - 1,000 - Mortgage banking revenue, net 171 127 562 370 Other 854 894 2,595 2,907 Total other income 3,195 3,697 10,522 11,745 Other expense: Salaries and employee benefits 4,060 4,339 12,509 12,777 Net occupancy and equipment expense 1,209 1,247 3,752 3,713 Net other real estate owned expense 71 29 347 187 FDIC insurance 357 33 1,621 77 Amortization of intangible assets 176 192 554 574 Stationery and supplies 154 133 419 414 Legal and professional 503 372 1,541 1,188 Marketing and donations 274 346 726 637 Other 1,145 1,316 3,478 4,153 Total other expense 7,949 8,007 24,947 23,720 Income before income taxes 3,222 4,237 9,404 12,817 Income taxes 1,078 1,420 3,076 4,384 Net income $ 2,144 $ 2,817 $ 6,328 $ 8,433 Dividends on preferred shares 515 - 1,290 - Net income available to common stockholders $ 1,629 $ 2,817 $ 5,038 $ 8,433 Per share data: Basic earnings per common share $ 0.27 $ 0.45 $ 0.82 $ 1.35 Diluted earnings per common share $ 0.26 $ 0.45 $ 0.82 $ 1.33 Cash dividends per common share $ - $ - $ 0.19 $ 0.19 See accompanying notes to unaudited condensed consolidated financial statements. Condensed Consolidated Statements of Cash Flows (unaudited) Nine months ended September 30, (In thousands) 2009 2008 Cash flows from operating activities: Net income $ 6,328 $ 8,433 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 2,170 1,736 Depreciation, amortization and accretion, net 2,276 1,672 Stock-based compensation expense 40 44 Gains on investment securities, net (447 ) (231 ) Other-than-temporary impairment losses recognized in earnings 1,237 - Losses on sales of other real property owned, net 274 133 Losses on write down of fixed assets 80 132 Gain on sale of merchant banking portfolio (1,000 ) - Gains on sale of loans held for sale, net (607 ) (426 ) Origination of loans held for sale (54,457 ) (37,605 ) Proceeds from sale of loans held for sale 55,466 38,177 Increase in other assets (1,911 ) (1,771 ) Decrease in other liabilities (798 ) (731 ) Net cash provided by operating activities 8,651 9,563 Cash flows from investing activities: Proceeds from sales of securities available-for-sale 17,948 - Proceeds from maturities of securities available-for-sale 42,423 82,725 Proceeds from maturities of securities held-to-maturity 140 580 Purchases of securities available-for-sale (140,410 ) (73,100 ) Net decrease in loans 48,155 3,342 Purchases of premises and equipment (1,617 ) (768 ) Proceeds from sales of other real property owned 1,637 597 Net cash provided by (used in) investing activities (31,724 ) 13,376 Cash flows from financing activities: Net increase in deposits 41,507 29,636 Decrease in repurchase agreements (990 ) (1,319 ) Repayment of short term FHLB advances - (10,000 ) Repayment of long term FHLB advances (5,000 ) (5,000 ) Proceeds from long term debt - 5,000 Repayment of long term debt (13,000 ) (3,000 ) Proceeds from issuance of common stock 660 1,080 Proceeds from issuance of preferred stock 22,635 - Purchase of treasury stock (1,679 ) (5,174 ) Dividends paid on common stock (1,521 ) (1,553 ) Net cash provided by financing activities 42,612 9,670 Increase in cash and cash equivalents 19,539 32,609 Cash and cash equivalents at beginning of period 86,643 31,123 Cash and cash equivalents at end of period $ 106,182 $ 63,732 Nine months ended September 30, 2009 2008 Supplemental disclosures of cash flow information Cash paid during the period for: Interest $ 13,307 $ 17,554 Income taxes 4,046 4,686 Supplemental disclosures of noncash investing and financing activities Loans transferred to other real estate owned 1,406 2,547 Dividends reinvested in common stock 807 824 Net tax benefit related to option and deferred compensation plans 117 433 See accompanying notes to unaudited condensed consolidated financial statements. Notes to Consolidated Financial Statements (unaudited) Basis of Accounting and Consolidation The unaudited condensed consolidated financial statements include the accounts of First Mid-Illinois Bancshares, Inc. (“Company”) and the following wholly-owned subsidiaries: Mid-Illinois Data Services, Inc. (“MIDS”), The Checkley Agency, Inc. (“Checkley”), and First Mid-Illinois Bank & Trust, N.A. (“First Mid Bank”).All significant intercompany balances and transactions have been eliminated in consolidation.The financial information reflects all adjustments which, in the opinion of management, are necessary for a fair presentation of the results of the interim periods ended September 30, 2009 and 2008, and all such adjustments are of a normal recurring nature.Certain amounts in the prior year’s consolidated financial statements have been reclassified to conform to the September 30, 2009 presentation and there was no impact on net income or stockholders’ equity.The results of the interim period ended September 30, 2009 are not necessarily indicative of the results expected for the year ending December 31, 2009. The Company operates as a one-segment entity for financial reporting purposes. The 2008 year-end consolidated balance sheet data was derived from audited financial statements, but does not include all disclosures required by generally accepted accounting principles. The unaudited condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q and Article 10 of Regulation S-X and do not include all of the information required by U.S. generally accepted accounting principles (“GAAP”) for complete financial statements and related footnote disclosures although the Company believes that the disclosures made are adequate to make the information not misleading.These financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s 2008 Annual Report on Form 10-K. Website The Company maintains a website at www.firstmid.com. All periodic and current reports of the Company and amendments to these reports filed with the Securities and Exchange Commission (“SEC”) can be accessed, free of charge, through this website as soon as reasonably practicable after these materials are filed with the SEC. Stock Plans At the Annual Meeting of Stockholders held May 23, 2007, the stockholders approved the First Mid-Illinois Bancshares, Inc. 2007 Stock Incentive Plan (“SI
